Citation Nr: 1418196	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a respiratory condition, to include as a result of asbestos exposure and herbicide exposure.

2. Entitlement to a compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to May 1979 and September 1986 to September 1998.  He was awarded the Vietnam Service Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim for service connection for a respiratory condition and granted a noncompensable rating for bilateral sensorineural hearing loss.

The Veteran testified before the undersigned at a June 2013 hearing (Travel Board hearing) in Cleveland, Ohio.  A copy of the transcript is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has a respiratory condition due to service.  Specifically, he claims that his respiratory condition is a result of asbestos exposure and herbicide exposure during service.  The Veteran's Form DD-214 reflects that he served as a ship engineer and has received the Vietnam Service Medal and Combat Action Ribbon.  However, there is no record that the Veteran actually set foot in the Republic of Vietnam or served in the inland waterways of Vietnam.  Therefore, the RO must verify the Veteran's service in the Republic of Vietnam.  
At the Veteran's June 2013 Board hearing, he testified to insulating asbestos in boiler rooms and holding the rank of lieutenant commander while serving as chief engineer on a steam powered ship.  He also testified to having an "ear, nose, and throat infection-type disease" during service.

Service treatment records (STRs) show a diagnosis of and treatment for pneumonia, congestion, and an upper respiratory infection.  A March 2012 private treatment record reflects a diagnosis of asthmatic bronchitis with possible pneumonia.  A January 2013 private treatment record shows that the Veteran complained of a cough and congestion and was prescribed medication.

VA is obliged to provide an examination when the record contains competent evidence that the veteran has a current disability or signs and symptoms of a current disability.  Based on the Veteran's treatment records and statements, the record indicates that the disability or signs and symptoms of disability may be associated with active service.  The record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In addition, the most recent examination of the Veteran to assess the current nature and severity of his hearing loss disability was in August 2011.  At the June 2013 Board hearing, the Veteran asserted that his hearing loss disability had worsened since his last examination.  Accordingly, remand is required to provide the Veteran with another examination.

Accordingly, the case is REMANDED for the following action:

1. The RO must make all attempts to verify the Veteran's service in the Republic of Vietnam, to include the period of April 1972 to November 1972, as indicated by the Veteran on his claims form. 
 
2. Schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory condition, to include asthmatic bronchitis.  

The Veteran's claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any respiratory condition now present originated during service or is otherwise attributable to military service or any event thereof, or alternatively, is it at least as likely as not (50 percent or greater probability) that the Veteran's respiratory condition is related to any exposure to asbestos in-service, and/or exposure to herbicides while in Vietnam.  The examiner must review the evidence of record, to include the Veteran's military occupational specialty, the service treatment records, and post-service medical records, and the Veteran's lay statements of in-service respiratory symptoms.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

3. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.

The Veteran's claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.
All results of the audiological evaluation are to be reported in detail and associated with the claims file.

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).








_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



